UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 19-2181


PAUL C. CLARK, SR.,

                    Creditor − Appellant,

             and

REBECCA DELORME; PAUL CLARK, JR.,

                    Creditors,
             v.

MONIQUE D. ALMY, Plan Officer,

                    Appellee,

             and

COUNCIL OF UNIT OWNERS OF THE 100 HARBORVIEW DRIVE
CONDOMINIUM,

                    Debtor – Appellee.


Appeal from the United States District Court for the District of Maryland, at Baltimore.
Stephanie A. Gallagher, District Judge. (1:19-cv-01437-SAG)


Submitted: September 24, 2021                              Decided: December 9, 2021


Before WILKINSON, KING, and DIAZ, Circuit Judges.


Dismissed and remanded with instructions by unpublished per curiam opinion.
Brennan C. McCarthy, BRENNAN MCCARTHY & ASSOCIATES, Annapolis,
Maryland, for Appellant. Randall L. Hagen, CROWELL & MORING LLP, Washington,
D.C., for Appellee Plan Officer for the Council of Unit Owners of the 100 Harborview
Drive Condominium. Paul Sweeney, James R. Schraf, Lisa Yonka Stevens, YUMKAS
VIDMAR SWEENEY & MULRENIN, LLC, Columbia, Maryland, for Appellee Council
of Unit Owners of the 100 Harborview Drive Condominium.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

         This is an appeal of a bankruptcy court’s order. The order clarifies the court’s final

damages order resolving the creditors’—the Clark family’s—prepetition claims against the

debtor, the Council of Unit Owners of the 100 Harborview Drive Condominium

(“Harborview”). After the bankruptcy court issued its final order, Harborview’s plan

officer sought to clarify whether the order resolved the Clarks’ liability for unpaid

assessments on their unit. The bankruptcy court held that its prior orders didn’t alter the

Clarks’ preexisting liability for unpaid assessments.        The district court affirmed the

clarification order, and Mr. Clark appealed.

         But because the bankruptcy court’s clarification order wasn’t a final order, the

district court lacked subject-matter jurisdiction, as do we. We therefore dismiss this appeal

and remand to the district court to vacate its order.



                                               I.

         In March of 2016, Harborview filed for Chapter 11 bankruptcy. Its approved

reorganization plan required resolving prepetition litigation with the Clarks, who lived in

one of the condominium units. The Clarks had sued Harborview for alleged violations of

the Fair Housing Act and for property damage to their unit. The bankruptcy court held a

trial and entered a preliminary damages award, which included monthly ongoing damages

until Harborview substantially remediated the Clarks’ unit. Later, the bankruptcy court

found that Harborview had substantially remediated the unit and issued a final damages

order.

                                               3
       Not long thereafter, Harborview’s plan officer, Monique D. Almy, moved to have

the court clarify that its prior orders didn’t bar Harborview from collecting unpaid

assessments on the Clarks’ unit. The Clarks opposed the motion, arguing res judicata

would bar any effort by Harborview to collect assessments.

       The bankruptcy court granted the motion for clarification, noting that the motion

asked the court “to interpret the scope and legal implications of its own orders.” J.A. 500

n.1. The court held that the claims it resolved in its previous orders didn’t involve any of

Harborview’s rights or remedies against the Clarks for unpaid assessments. But the

bankruptcy court also considered the Clarks’ res judicata argument and held that the

doctrine wouldn’t bar Harborview from enforcing its rights.

       Mr. Clark appealed the clarification order to the district court. Almy, joined by

Harborview, moved to dismiss the appeal. They argued that because the order didn’t

adjudicate the Clarks’ liability for assessments, the appeal wasn’t ripe, so there was no

Article III case or controversy. Although the district court granted the motion to dismiss

in part, it reached the merits of the res judicata issue and affirmed the bankruptcy court’s

clarification order. Mr. Clark appealed.



                                            II.

       28 U.S.C. § 158(a)(1) grants district courts jurisdiction to hear appeals from

bankruptcy judges’ “final judgments, orders, and decrees.” A final order “is normally

limited to an order that resolves the entire case.” Ritzen Grp., Inc. v. Jackson Masonry,

LLC, 140 S. Ct. 582, 586 (2020). But the meaning of “final order” is broader in bankruptcy.

                                             4
Orders in bankruptcy proceedings are “immediately appealable if they finally dispose of

discrete disputes within the larger bankruptcy case.” Id. at 587 (cleaned up). In other

words, “the usual judicial unit for analyzing finality in ordinary civil litigation is the case,

but in bankruptcy, it is often the proceeding.” Id. (cleaned up).

       Here, however, the bankruptcy court’s clarification order disposed of nothing.

Harborview never asked the bankruptcy court to resolve, nor did the court purport to

resolve, the Clarks’ liability for the unpaid assessments. Nor did the clarification order

modify any of the court’s earlier orders, so it’s not appealable for that reason, either. Cf.

Major v. Orthopedic Equip. Co., 561 F.2d 1112, 1115 (4th Cir. 1977) (holding that the

court lacked jurisdiction where the order on appeal was “simply an interpretation” of an

earlier injunctive order and didn’t “continue[] or modif[y] the injunction”). Rather, the

bankruptcy court made clear that it meant only to “interpret the scope and legal

implications of its own orders.” J.A. 500 n.1.

       Because the clarification order didn’t “finally dispose” of any “discrete dispute”

within the larger Chapter 11 proceeding, it’s not a final judgment, order, or decree. So the

district court should have dismissed the appeal for lack of jurisdiction. For the same reason,

we lack jurisdiction here. 28 U.S.C. § 158(d)(1); see Mort Ranta v. Gorman, 721 F.3d 241,

245 (4th Cir. 2013) (“Both the district court order and the bankruptcy court order must be

final for our jurisdiction to be proper under § 158(d)(1).”).

       One final note. According to Mr. Clark, litigation over the family’s substantive

liability for the unpaid assessments has begun in Maryland state court. Arguments over



                                               5
whether Harborview’s claim for assessments is barred by res judicata or any other ground

belong in that court.



                                              III.

       For these reasons, we dismiss the appeal and remand to the district court with

instructions to vacate its order for lack of subject-matter jurisdiction.

                                                             DISMISSED AND REMANDED
                                                                   WITH INSTRUCTIONS




                                               6